Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marty Lorenzo Wright appeals the district court’s order denying relief on his *498motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wright, No. 4:95-cr-00039-RAJ-1; 4:95-cr-00044-RAJ-1 (E.D.Va. Sept. 18, 2008) We deny the Wright’s motion to place the appeal in abeyance for United States Dunphy, as moot, because that opinion has now issued see United States v. Dunphy, 551 F.3d 247 (4th Cir.2009), and grant his motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.